DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6th, 2021 has been entered.
 Amendment Entered
In response to the amendment filed on June 7th, 2021, amended claims 1-2, 4-8, 10, and 13-14 and new claims 15-18 are entered. Claim 3 is cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in have been fully considered and are persuasive. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on June 7th, 2021, with respect to the rejection of claim 10 under 35 U.S.C. 102 have been fully considered but are not persuasive. Therefore, the rejection is maintained, and further clarified in view of the amendment.
At Pg. 11 of the Reply, Applicant argues that Robertson fails to disclose “transmitting a first signal of a first frequency together with a second signal of a second frequency lower than the first frequency”. Examiner respectfully disagrees. Robertson discloses transmitting a first signal of a first frequency (MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use; Column 10 Lines 14-16) together (Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18) with a second signal of a second frequency lower than the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-13). The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal.
Applicant’s arguments, filed on June 7th, 2021, with respect to claims 1-2, 4-9, and 13-18 under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertsen et al (U.S. Patent No. 8,810,409; previously cited).
Regarding Claim 10, Robertsen discloses a method for wireless communication in a wireless communication system comprising a first wireless device (ingestible event marker device 102 includes a pill 202 and a communications module 204; Column 11 Lines 4-7) including an antenna (communications module includes…an RF antenna 208; Column 11 Lines 8-9) and configured to be introduced inside a living body and a second wireless device (receiver 106) configured to communicate with the first wireless device via the antenna (The RFID module of the device 102 interacts via a communication link 104 with a receiver configured to receive a signal from at least one of the conductive communication module or RFID communication module of the device; Column 10 Lines 54-58), the method comprising: 
at the first wireless device transmitting a first signal of a first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) together with (Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18; Examiner’s Note: The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal) a second signal of a second frequency lower than the first frequency body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14);
at the second wireless device carrying out communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) at the first frequency84 when the first (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18); and
at the second wireless device carrying out communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) at the second frequency84SANA 8348 lower than the first frequency when the first wireless device is inside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14).

Regarding Claims 1 and 17, Robertsen discloses a wireless communication system (multi-mode communication ingestible event markers and systems; Title) comprising: 
a first wireless device configured to be introduced inside a living body (ingestible event marker device 102 includes a pill 202 and a communications module 204; Column 11 Lines 4-7), the first wireless device comprising an antenna (communications module includes…an RF antenna 208; Column 11 Lines 8-9); and a second wireless device (receiver 106)  configured to communicate with the first wireless device via the antenna (The RFID module of the device 102 interacts via a communication link 104 with a receiver configured to receive a signal from at least one of the conductive communication module or RFID communication module of the device; Column 10 Lines 54-58), 
(communications module includes an integrated circuit (“chip”) 206…the chip 206 can include or be otherwise associated with a memory, a processor, a storage unit, a transmitter and/or receiver, or other components associated with data processing, storage, transmission, and receipt; Column 11 Lines 4-21) of the second wireless device is configured to transmit a first request signal of a first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) together with (Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18; Examiner’s Note: The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal) a second response signal of the second frequency lower than the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14),
processor circuitry (communications module includes an integrated circuit (“chip”) 206…the chip 206 can include or be otherwise associated with a memory, a processor, a storage unit, a transmitter and/or receiver, or other components associated with data processing, storage, transmission, and receipt; Column 11 Lines 4-21)  of the first wireless device is configured to transmit a first response signal of the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) together with (Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18; Examiner’s Note: The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal) a second response signal of the second frequency lower than the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14), 
the processor circuitry (communications module includes an integrated circuit (“chip”) 206…the chip 206 can include or be otherwise associated with a memory, a processor, a storage unit, a transmitter and/or receiver, or other components associated with data processing, storage, transmission, and receipt; Column 11 Lines 4-21) of the second wireless device is configured to use the first frequency for communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) when the first wireless device is outside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18), and 
the processor circuitry (communications module includes an integrated circuit (“chip”) 206…the chip 206 can include or be otherwise associated with a memory, a processor, a storage unit, a transmitter and/or receiver, or other components associated with data processing, storage, transmission, and receipt; Column 11 Lines 4-21) of the second wireless device is configured to use the  Response to Final Office Action mailed on April 7, 2021second frequency for communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) when the first wireless device is inside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (U.S. Publication No. 2004/0193020; previously cited) in view of Euliano et al (U.S. Publicaton No. 2014/0309505; previously cited) and Robertsen et al.
(an in-vivo information extracting system; Abstract) comprising: 
a first wireless device (tag device 1) configured to be introduced inside a living body (tag device 1 used by being embedded in, or swallowed into, a human or animal body; Paragraph 20), the first wireless device comprising an antenna (The tag device 1 comprises a transmit/receive antenna and very small module board 6; Paragraph 21); and 
a second wireless device (relay device 2) configured to communicate with the first wireless device via the antenna (The relay device 2 comprises a transmit/receive antenna and module board. The module board is equipped with a RF transceiver for sending and receiving (relaying) RF signals to/from the tag device 1; Paragraph 22), wherein, 
the first wireless device is configured to transmit a first signal of a first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and a second signal of a second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band) lower than the first frequency (The transmit/receive antenna 13 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 27)
the second wireless device is configured to use the first frequency for communication between the first wireless device and the second wireless device via the antenna (the planar loop antenna is used here as the transmit/receive antenna 13 because radio-frequency signals are used for communications between the tag device 1 and relay device 2; Paragraph 31) when the first wireless device is outside the living body (intended use), and 
the second wireless is configured to use the second frequency for communication between the first wireless device and the second wireless device via the antenna (the planar loop antenna is used here as the transmit/receive antenna 13 because radio-frequency signals are used for communications between the tag device 1 and relay device 2; Paragraph 31) when the first wireless device is inside the living body (intended use).
Chiba fails to explicitly disclose that the first frequency is used when the first wireless device is outside the living body and that the second frequency is used when the first wireless device is inside the living body.
Euliano discloses that the first frequency is used when the first wireless device is outside the living body and that the second frequency is used when the first wireless device is inside the living body (For instance, signal strength in out-link 52 coming from inside the body 16 is lower compared with that from outside the body due to attenuation from tissue, blood, and bones. It is also reasonable to expect a shift in the resonant frequency or a unique characteristic of the frequency spread or content when a signal propagates through tissue, which is absent when the transmission is outside the body 16; Paragraph 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Euliano into those of Chiba in order to maintain signal strength both outside and inside the living body.
Chiba and Euliano fail to disclose that the first signal is transmitted together with the second signal.
Robertsen discloses that the first signal (MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use; Column 10 Lines 14-16) is transmitted together (Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18; Examiner’s Note: The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal) with the second signal (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Robertson into those of Chiba and Euliano in order to control signal strength both outside and inside the living body.

Regarding Claim 2, Chiba discloses that the second wireless device comprises a receiver (the module board of the relay device 2 comprises an RF transceiver 31, cell-based IC chip 32, and power supply 33. The RF transceiver 31 is electrically connected with a transmit/receive antenna 34; Paragraph 40) configured to receive the first signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) of the first frequency84 (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and the second signal of the second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).  

Regarding Claim 5, Chiba discloses that the second wireless device (relay device 2) comprises:
a transmitter configured to transmit a third signal (the module board of the relay device 2 comprises an RF transceiver 31, cell-based IC chip 32, and power supply 33. The RF transceiver 31 is electrically connected with a transmit/receive antenna 34; Paragraph 40; Figure 5); and 
a controller (The RF transceiver 31 transmits and receives RF signals to/from the tag device 1 and main transceiver 3 via the transmit/receive antenna 34 on a non-contact basis…The RF transceiver 31 has capabilities, including a modulation capability to modulate signals to be transmitted into a format suitable for transmission by ASK, FSK, or the like and a demodulation capability to demodulate received signals into a format suitable for internal processing by PSK or the like; Paragraph 43) (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) to the first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and the second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).
Chiba fails to disclose that the controller detects when the first wireless device is outside the living body and when the first wireless device is inside the living body.
Euliano discloses that the controller detects when the first wireless device is outside the living body and when the first wireless device is inside the living body (The ingestion detection subsystem 208 utilizes the body interface and antenna system 203 to determine when the medication actually resides in the body 10; Paragraph 61; See Ingestion Detection in Paragraphs 81-89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the ingestion detection teachings of Euliano into those of Chiba in order to sense when the wireless device enters the body.
Chiba and Euliano fail to disclose controlling the first frequency when the first wireless device is outside the living body and controlling the second frequency when the first wireless device is inside the living body.
Robertson discloses controlling the first frequency when the first wireless device is outside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals…MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) and controlling the second frequency when the first wireless device is inside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient…Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Robertson into those of Chiba and Euliano in order to control signal strength both outside and inside the living body.

Regarding Claim 6, Chiba discloses that the first wireless device (tag device 1) comprises:
a detector (the in-vivo information extractor 12) configured to detect whether the first wireless device is inside the living (the in-vivo information extractor 12 comprises a temperature sensor 25, a pressure sensor 26, various biosensors 27, various control units 28, etc. and uses them to measure the environment within the living body; Paragraph 36); and 83 SANA 8348 
a notifier configured to notify the second wireless device of a result of the detection (The asynchronous logic 22 is a signal processor which performs data processing as well as overall control of the RFID chip 11 and in-vivo information extractor 12. For example, it controls the in-vivo information extractor 12 according to commands sent from the information processing unit 4 via the main transceiver 3 and relay device 2. Also, it binarizes measured data of the body's internal environment outputted from the in-vivo information extractor 12 and encrypts data using an encrypted ID stored in the flash ROM 24. The encrypted in-vivo information is modulated by the RF transceiver 21 and then transmitted to the relay device 2 outside the body; Paragraph 33).
Chiba and Euliano fail to disclose that the controller is configured to control the frequency on the basis of the notified result of the detection.
Robertson discloses that the controller is configured to control the frequency on the basis of the notified result of the detection (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient. However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Robertson into those of Chiba and Euliano in order to control signal strength both outside and inside the living body.

Regarding Claim 7, Chiba discloses that the second wireless device (relay device 2) comprises a transmitter (the module board of the relay device 2 comprises an RF transceiver 31, cell-based IC chip 32, and power supply 33. The RF transceiver 31 is electrically connected with a transmit/receive antenna 34; Paragraph 40) configured to transmit the first signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) of the first frequency84 (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and the second signal of the second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).  

Regarding Claim 8, Chiba discloses that the first wireless device (tag device 1) comprises the transmitter (the module board 6 of the tag device 1 is equipped with an RFID chip 11 and in-vivo information extractor 12. Also, the RFID chip 11 on the module board 6 is electrically connected with a transmit/receive antenna 13; Paragraph 26) configured to modulate the first signal and the second signal that are transmitted by the second wireless device and to transmit the modulated signal (The RFID chip 11 is equipped with an RF transceiver 21…the RF transceiver 21 transmits and receives RF signals to/from the relay device 2 via the transmit/ receive antenna 13 on a non-contact basis. The RF transceiver 21 has capabilities, including a modulation capability to modulate signals to be transmitted into a format suitable for transmission by ASK, FSK, or the like and a demodulation capability to demodulate received signals into a format suitable for internal processing by PSK (Phase Shift Keying) or the like; Paragraph 32).  

Regarding Claim 9, Chiba discloses that the first wireless device (tag device 1) comprises a modifier configured to modify a resonance frequency of the antenna (The RF transceiver 21 has capabilities, including a modulation capability to modulate signals to be transmitted into a format suitable for transmission by ASK, FSK, or the like and a demodulation capability to demodulate received signals into a format suitable for internal processing by PSK (Phase Shift Keying) or the like; Paragraph 32).  

Regarding Claim 13, Chiba discloses wherein the second wireless device is configured to use for information either first (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) signal or the second (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band) signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41). However, Chiba fails to disclose wherein the second wireless device is configured to use for information whichever of the first signal or the second signal has a larger intensity than the other.
Euliano discloses wherein the second wireless device is configured to use for information whichever of the first signal or the second signal has a larger intensity than the other (As illustrated in FIG. 15, this harvesting process typically is substantially longer than the duration of the burst information sent out by the tag 15, thus allowing for amplification of the out-link channel 52 with respect to the instantaneous power harvested, for instance from the in-link channel 50. For example, if the in-link channel 50 is harvested for 100 ms and the out-link burst of information is 1 ms in duration, the out-link power transmission 52 may be 100 times larger than the instantaneous power harvested by the pill 14 or capsule 17 from the in-link signal 50; Paragraph 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Euliano into those of Chiba in order to maintain communications between signals, both outside and inside the living body.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba, Euliano, and Robertsen as applied to claim 1 above, and further in view of Hashimoto et al (JP 2005040342A; Machine Translation provided herewith; previously cited).
Regarding Claim 4, Chiba discloses a first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) when the first wireless device is outside the living body (intended use), and a second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band) when the first wireless device is inside the living body (intended use).
Chiba fails to disclose wherein the first frequency is used when the first wireless device is outside the living body and that the second frequency is used when the first wireless device is inside the living body.
Euliano discloses that the first frequency is used when the first wireless device is outside the living body and that the second frequency is used when the first wireless device is inside the living body (For instance, signal strength in out-link 52 coming from inside the body 16 is lower compared with that from outside the body due to attenuation from tissue, blood, and bones. It is also reasonable to expect a shift in the resonant frequency or a unique characteristic of the frequency spread or content when a signal propagates through tissue, which is absent when the transmission is outside the body 16; Paragraph 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Euliano into those of Chiba in order to maintain signal strength both outside and inside the living body.
Chiba, Euliano, and Robertsen fail to disclose wherein a resonance frequency of the antenna of the first wireless device is identical to the signal frequency.
Hashimoto discloses wherein a resonance frequency of the antenna of the first wireless device is identical to the signal frequency (Frequency control means for controlling the oscillation frequency so as to reduce a frequency difference from a resonance frequency, and the in-subject introduction device includes a variable capacitor and a reception coil. A resonance circuit, characterized by comprising a resonance frequency of said receiving resonant circuit, and a capacity control means for varying the capacitance of said variable capacitance to reduce the frequency difference between the frequency of the received radio signal; Paragraph 12; Examiner’s Note: if the difference between the resonance and the oscillation is aimed to be reduced, the frequency will become closer to the resonance frequency. As the difference grows closer to zero, the two will become identical).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the resonance frequency teachings of Hashimoto into those of Chiba, Euliano, and Robertsen in order to increase transmission efficiency (Wireless in-vivo information acquiring system according to the present invention, since the transceiver is configured to include a frequency control means for reducing the difference between the resonance frequency of the resonance circuit by adjusting the oscillation frequency, the transmitting coil self…the difference between the resonance frequency of the reception resonance circuit and the oscillation frequency is provided. And the reduction in reception efficiency can be suppressed; Paragraph 25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba, Euliano, and Robertsen as applied to claim 1 above, and further in view of Kimoto (WO 2010/143721 A1; Machine Translation provided herewith; previously cited).
Regarding Claim 14, Chiba discloses both the first (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) and the second (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band) signal.  
Chiba, Euliano, and Robertsen fail to disclose wherein the second wireless device is configured to stand by so as to receive the signals.
Kimoto discloses wherein the second wireless device is configured to stand by (standby operation R) so as to receive the signals (the reception device 30 executes a reception standby operation R that waits for reception of the image data D from the capsule medical device 10; Embodiment 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated standby teachings of Kimoto into those of Chiba, Euliano, and Robertsen in order to save power and reduce electrical consumption. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba, Euliano, and Robertsen as applied to claim 1 above, and further in view of Hyde et al (U.S. Publication No. 2013/0046477).
(Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18; Examiner’s Note: The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal), Robertsen fails to disclose that the signals are transmitted simultaneously.
Hyde discloses wherein the first wireless device (antenna 2411) is configured to simultaneously transmit (Also, although various operational flows are presented in a sequence(s), it should be understood that the various operations may be performed in other orders than those which are illustrated, or may be performed concurrently. Examples of such alternate orderings may include overlapping, interleaved, interrupted, reordered, incremental, preparatory, supplemental, simultaneous, reverse, or other variant orderings, unless context dictates otherwise; [0268]) the first signal (wireless signal 2432) of the first frequency (“higher” frequency 2422) together with the second signal (wireless signal 2431) of the second frequency (“lower” frequency 2421) lower than the first frequency (In some contexts an antenna 2411 that resonates (at least) at a “lower” frequency 2421 can be configured to detect whether incident energy 2408 contains a wireless signal 2431 that successfully passes through region 2430, for example, and an antenna 2412 that resonates (at least) at a “higher” frequency 2422 can be configured to detect whether incident energy 2408 contains a wireless signal 2432 that successfully passes through region 2430. In such contexts, evaluation module 2460 can be configured to use the simultaneous presence of both wireless signal 2431 and wireless signal 2432 as a noncompliance indication 2473 (a regimen noncompliance determination 688 or other compliance-negative indication 689, e.g.) to be transmitted or recorded; [0148]) 
(Hyde [0268]).

Regarding Claim 16, Robertsen discloses wherein the second wireless device (receiver 106)  is configured to use the first frequency, whose intensity is larger than that of the second frequency, for communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) when the first wireless device is outside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18), and the second wireless device is configured to use the second frequency, whose intensity is larger than that of the first frequency, for communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) when the first wireless device is inside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14) 

Euliano discloses wherein the second wireless device is configured to use the frequency, whose intensity is larger than that of the other frequency (As illustrated in FIG. 15, this harvesting process typically is substantially longer than the duration of the burst information sent out by the tag 15, thus allowing for amplification of the out-link channel 52 with respect to the instantaneous power harvested, for instance from the in-link channel 50. For example, if the in-link channel 50 is harvested for 100 ms and the out-link burst of information is 1 ms in duration, the out-link power transmission 52 may be 100 times larger than the instantaneous power harvested by the pill 14 or capsule 17 from the in-link signal 50; Paragraph 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Euliano into those of Chiba in order to utilize the best frequencies for optimal signal communication, both outside and inside the living body.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robertsen et al in view of Hyde et al.
Regarding Claim 18, Robertsen discloses wherein the processor circuitry (communications module includes an integrated circuit (“chip”) 206…the chip 206 can include or be otherwise associated with a memory, a processor, a storage unit, a transmitter and/or receiver, or other components associated with data processing, storage, transmission, and receipt; Column 11 Lines 4-21) of the second wireless device is configured to transmit the first request signal of the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) together with (Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18; Examiner’s Note: The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal) the second request signal of the second frequency lower than the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14), the processor circuitry (communications module includes an integrated circuit (“chip”) 206…the chip 206 can include or be otherwise associated with a memory, a processor, a storage unit, a transmitter and/or receiver, or other components associated with data processing, storage, transmission, and receipt; Column 11 Lines 4-21) of the first wireless device is configured to transmit the first response signal of the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) together with (Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 16-18; Examiner’s Note: The combination of the RFID modules within one system would be equivalent to transmitting a first signal together with a second signal) the second response signal of the second frequency lower than the first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14).

Hyde discloses wherein the processor circuitry is configured to simultaneously transmit (Also, although various operational flows are presented in a sequence(s), it should be understood that the various operations may be performed in other orders than those which are illustrated, or may be performed concurrently. Examples of such alternate orderings may include overlapping, interleaved, interrupted, reordered, incremental, preparatory, supplemental, simultaneous, reverse, or other variant orderings, unless context dictates otherwise; [0268]) the first request signal (wireless signal 2432) of the first frequency (“higher” frequency 2422) together with the second request signal (wireless signal 2431) of the second frequency (“lower” frequency 2421) lower than the first frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated standby teachings of Hyde into those of Chiba, Euliano, and Robertsen in order to perform the various operations in alternate orderings (Hyde [0268]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791